DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claim 19 limitations of the first and second insulator layers being thermoplastic resin layers appears to be new matter not supported by the original specification and drawings. Applicant refers to [0084] as providing support for the limitation. However, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 of record) in view of the article “Picking Prepregs For Peak Performance” (herein after referred to as “PPPP” of record).
Masashi (e.g. Fig. 9) teaches a multilayer transmission line device including: stacked insulation layers and conductor pattern layers (L2-L5) located within the dielectric/insulator layers; a 1st and 2nd signal conductors (3A, 3B) on different layers; a ground pattern (L3, see abstract) is between the insulating layers that have the two signal conductors on their surfaces (Claim 2); and a 2nd ground (L5), first ground (L3) and 3rd ground (L1) in the same stacking relationship with the signal conductors as in Claim 3.
However, Masashi does not explicitly teach a plurality of first insulator layers and a plurality of second insulator layers; effective dielectric constants of the plurality of first insulator layers are lower than effective dielectric constants of the plurality of second insulator 
The article “PPPP” provides the general teaching that prepreg adhesion dielectric layers are used in combination with dielectric laminate layers to be between and bond the dielectric laminate layers together to form a multi-layer board, and the prepreg and dielectric laminate layers have different dielectric constants and the dielectric constant of the prepreg can be less or more than that of the dielectric laminate layers (e.g. see page 5). 
It would have been considered obvious to one of ordinary skill in the art to have modified the Masashi device to have included prepreg layers having a slightly different (more or less) dielectric constant between the dielectric layers such as generally taught by the article “PPPP”, because the prepreg layers would have provided the advantageous benefit of a specific art-recognized functionally equivalent securing means for bonding the dielectric layers of a multilayer board together such as taught by “PPPP”, and as an obvious consequence of the prepreg layers being between the dielectric layers the prepreg (i.e. the first insulator layers) and the dielectric layers (i.e. the second insulator layers) would be alternatingly dispersed in the stacking direction including between the signal layers (i.e. each first layers are between two respective second layers, and second layers are between respective first layers in the combination). Also, note in relation to the present claims it is arbitrary in the combination .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 of record) and the article “Picking Prepregs For Peak Performance” (herein after referred to as PPPP of record) as applied to claims 1-6 above, and further in view of Fulcher (US 6,008,534 of record).
The combination of Masashi and “PPPP” teaches a transmission line device as describe above.
However, the combination does not explicitly teach a bonding pattern on the lower surface parallel to the layers, and that the bonding layer is connected to the signal line.
Fulcher (e.g. Fig. 3a) teaches that a stripline (e.g. 30) can be connected to a bonding pad (e.g. 36) on the bottom of a board.
It would have been considered obvious to one of ordinary skill in the art to have modified the Masashi/PPPP combination device to have included a bonding pad on the bottom of the device connected to the signal lines such as generally taught by Fulcher, because it would have provided an art-recognized functionally equivalent/alternative connection means for connecting the signal lines to an external device such that the lines can pass signals between devices as is a basic purpose of a signal line.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi et al. (JP 2002185219 of record) and the article “Picking Prepregs For Peak Performance” (herein  as applied to claims 7-12 above, and further in view of Kato et al. (US 8,525,613 of record).
The combination of Masashi/ “PPPP”/Fulcher teaches a transmission line device as describe above.
However, the combination does not explicitly teach that the transmission device is surface mounted on a circuit board with other surface mount components.
Kato (e.g. Fig. 6A) provides the general teaching of mounting a transmission line (e.g. 10) on the surface of circuit board (e.g. 202) along with other surface mounted components.
It would have been considered obvious to one of ordinary skill in the art to have used the transmission line of the combination of Masashi/PPPP/Fulcher surface mounted to a circuit board using the bonding pad regions that are on the bottom of the transmission line device such as taught by Fulcher and the circuit board has other surface mounted components such as generally taught by Kato, because it would have been a mere selection of a specific use and substitution of art-recognized functionally equivalent transmission line and connection means for connecting to and for passing signals between transmit/receive devices such as in the Kato device which is a basic purpose of a transmission line.

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. 
Applicant argues that Masashi includes only two first insulator layers, only two second insulator layers, or only one first insulator layer and only one second insulator layer. Thus, 
Applicant’s argument is not persuasive. Masashi (Fig. 9) teaches/shows two dielectric layers between the layers L2 and L4.  “Picking Prepregs For Peak Performance” (herein after referred to as PPPP) teaches using a prepreg adhesion layers between dielectric layers. Clearly when looking at the Masashi layers and modifying with PPPP adhesion layers there would be an adhesion layer at L3 as well as at L4 and L2 since there are dielectric layers above and below the two central layers and PPPP further teaches that the adhesives achieve good flow around the circuit traces (e.g. see page 5/10, 1st paragraph). Clearly when the adhesives of PPPP are applied to the layers L2 and L4 to bond the respective upper/lower dielectric layers (i.e. layers located between L4 and L5 and between L1 and L2) to their respective contacting middle layers (layers located between L2 and L3 and between L3 and L4) of Masashi at least one of those adhesives at L2 and/or L4 would be obvious to be between the signal conductors 3A and 3B since one of ordinary skill would recognize that the signal conductors could be attached to either the upper or lower dielectric layers that they contact before the adhesives are stacked. Therefore it would be obvious to have plural adhesive layers (i.e. at least at L3 and either at L4 below the signal conductor 3B and/or above the signal conductor 3A at L2) between the two signal conductors as a mere assembly choice that would flow naturally from top to bottom (or bottom to top) in a sequential stacking order.
Additionally, Applicant argues that only one adhesion layer is between the two Masashi central insulator layers in the combination with PPPP. This argument is not persuasive and is 
Regarding new claim 19, Applicant’s arguments are not convincing since the new limitations are new matter detailed above in the 112 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843